Citation Nr: 0602717	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  98-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the right knee, currently evaluated at 10 
percent.

2.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the left knee, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The veteran served two periods of active duty from November 
1989 to September 1992 and December 1995 to August 1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a January 1999 decision, the Board denied, in pertinent 
part, the veteran's claim for increased ratings, in excess of 
10 percent each, for her service-connected left and right 
knee disorders; and, her vocal cord disorder.  In addition, 
service connection for post-traumatic stress disorder was 
denied.  Thereafter, the veteran filed a timely appeal with 
respect to these issues to the United States Court of Appeals 
for Veterans' Claims (hereinafter, Court).  In December 1999, 
the parties to the appeal filed a Joint Motion to Remand, and 
Stay Further Proceedings (hereinafter Joint Motion).  The 
effect of this Joint Motion, which was accepted by the Court, 
was to vacate in part the January 1999 Board decision that 
denied ratings in excess of 10 percent each for left and 
right knee disorders.  The appeal as to the remaining two 
issues was dismissed by agreement of the parties.  The Joint 
Motion further remanded these issues to the Board for 
development and readjudication.  The Order was entered in 
December 1999.

A December 2000 Board decision remanded the case to the RO to 
address the issues set forth above, as well as the issue of 
whether the ratings for the disabilities of the right and 
left knees should be combined, and a 10 percent factor added, 
(i.e. not combined), under the bilateral factor pursuant to 
38 C.F.R. § 4.26.  The RO was directed to specifically 
consider whether appellant is entitled to a higher rating 
based upon the fact that her disability affects both her 
right and left knees.  

A November 2002 rating decision denied service connection for 
bronchitis and bilateral fallen arches as secondary to the 
service-connected bilateral knee disorder.  The case file 
contains no record of a timely notice of disagreement having 
been filed by the veteran.  Therefore, the Board does not 
have jurisdiction over this issue and it will not be 
addressed by or a part of this decision.

In August 2003, the Board remanded the matters on appeal to 
the RO in order to address certain procedural due process 
concerns.  Later, in April 2004, the Board again remanded the 
matter to the RO.  The remand was premised upon a finding of 
inadequate examination results.  In February 2005, the 
veteran was afforded another VA examination.  In June 2005, 
the RO issued a Supplemental Statement of the Case in which 
it continued the denial of the claim.  

Finally, in a statement received in 2005, the veteran claimed 
entitlement to a temporary total evaluation due to surgery 
necessitating convalescence.  38 C.F.R. § 4.30.  This issue 
has yet to be adjudicated by the RO.  Accordingly, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's bilateral knee disabilities are more 
recently manifested by crepitation and popping of the joints, 
resulting in daily knee pain.  The knees become painful upon 
climbing or descending stairs, resulting in functional 
impairment characterized by fatiguability, weakness and 
incoordination.  

2.  The bilateral knee disability is characterized as 
chondromalacia patellae.  The disabilities are not 
objectively shown to result in arthritis of the joint, 
limitation of flexion or extension of the leg, or severe 
recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but not 
greater, for chondromalacia patellae of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 
5257, 5260, 5261, 5262 (2005).

2.  The criteria for a 20 percent evaluation, but not 
greater, for chondromalacia patellae of the left knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 
5257, 5260, 5261, 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of December 2003 and April 2004 
letters, pursuant to the VCAA, the RO advised the appellant 
of the types of evidence that she needed to send to VA in 
order to substantiate the claim, as well as the types of 
evidence VA would assist in obtaining.  Specifically, she was 
advised to identify evidence showing an increase in severity 
for her service-connected bilateral knee disabilities.  In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran initially identified treatment for 
her bilateral knee disabilities through the VA medical 
center.  The RO has obtained the veteran's VA outpatient 
treatment records.  In addition, the veteran identified 
surgical treatment at the Tulane University Hospital.  Those 
records have been associated with her claims file.  Moreover, 
the veteran was afforded VA examinations as noted below.  

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

In an April 1993 decision, the RO granted service connection 
for patellofemoral syndrome, status post synovectomy, of the 
right knee, and patellofemoral syndrome of the left knee.  By 
way of a decision issued in August 1996, the Board assigned 
initial 10 percent disability evaluations for the service-
connected disabilities.  

In November 1996, the veteran claimed entitlement to an 
increased disability evaluation.  She underwent a VA 
examination in October 1997.  Therein, she complained of pain 
in the anterior portion of the knee about the patella area.  
She reportedly was employed with the U.S. Postal Service as a 
letter carrier.  Upon physical examination, she displayed 
full range of motion.  There was some crepitation upon 
motion.  She had medial lateral collateral ligament laxity, 
negative McMurray's, Lochman, and anterior draw sign.  There 
was no swelling or gross deformity.  X-rays revealed early 
degenerative joint disease of the patellar.  The diagnosis 
was bilateral chondromalacia of the patella.  

In November 1997, the RO denied the claims.  In her Notice Of 
Disagreement, received in July 1998, she complained that, on 
occasion, her knees had given out and were painful.  

She underwent a private orthopedic examination in March 1999 
at Tulane University Hospital.  At such time, she complained 
of daily knee pain.  A physical examination of both knees 
revealed bilateral patellofemoral crepitance, greater on the 
right side than left.  There was no effusion.  She lacked 10 
degrees of extension on the left, but had full extension on 
the right.  She had full flexion bilaterally, with pain at 
the end range.  MRI and X-ray reports were essentially 
normal.  The examiner opined that she had bilateral 
patellofemoral disease.  The examiner noted that the symptoms 
restricted her level of physical activity and it may be 
appropriate to assign a higher disability evaluation.  

The veteran underwent a VA examination in June 2002.  
Therein, she reported that she continued to be employed as a 
letter carrier.  She reported that her knees would swell 
approximately twice per week.  Going up stairs gave her 
discomfort, going down stairs did not.  Sitting with her knee 
bent or bending for prolonged periods produced discomfort.  
Upon physical examination, there was no effusion or heat.  
She demonstrated normal range of motion from 0 to 150 degrees 
bilaterally.  She had no medial or lateral laxity.  She did 
have marked patellar laxity and marked patellar crepitus.  X-
ray did not reveal any arthritis.  The examiner noted, 
however, that there was so much instability present that the 
patellae almost come out of the joint on their own.  

In terms of functional loss, the examiner noted that the 
disability would cause fatigue, pain, and incoordination if 
the veteran were forced to go up and down many steps.  The 
examiner noted that the condition was relatively stable and 
was not progressing in severity.  

VA outpatient treatment records from January to October 2002 
do not show treatment for the veteran's bilateral knee 
disability.  

During a VA examination in May 2003, the veteran reported 
that her knee popped all the time.  She took Motrin for knee 
pain.  Upon physical examination, there was no swelling or 
atrophy.  The knees had normal range of motion.  There was 
moderate crepitation of the patella associated with pain.  X-
rays were essentially normal.  The diagnosis was moderately 
severe chondromalacia patellae.  

During a VA examination in January 2004, the veteran reported 
no current treatment for her bilateral knee condition.  She 
stated that she may have lost a day or two from work during 
the past two or three months as a result of the condition.  
She complained of difficulty going down stairs.  Upon 
physical examination, the legs flexed and extended from 0 to 
140 degrees.  The knees were stable.  She had no 
retropatellar "crepitants."  X-rays failed to show any 
arthritic expansion.  The impression was minimal 
chondromalacia bilaterally.  

A MRI examination report dated in July 2004 revealed mild 
degenerative changes in both medial and lateral joint 
compartments with mild cartilage thinning in the right knee.  
The left knee had mild cartilage thinning and grade IV 
retropatellar chondromalacia.  There was a small joint 
effusion.  There was a subchondral cysts formation in the 
lateral tibial plateau.  

In January 2005, the appellant underwent a bilateral knee 
arthroscopy with irrigation and debridement of the knee 
joints.  

A note from the surgeon indicated that the veteran would be 
out of work for three months following the surgery.  She was 
in pain, but the surgeon felt that her physical limitations 
would improve over time.  She was expected to recover fully 
and be able to return to full time employment with the U.S. 
Postal Service.  

A VA examination in January 2005 noted that she had no 
symptoms of arthritis, no functional limitation on standing 
or walking.  There was crepitus and tendonitis.  There was 
abnormal patellar tracking bilaterally.  There was no 
instability.  X-rays showed grade 2 chondromalacia in the 
right knee and grade 4 chondromalacia in the left knee.  



III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet.  
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement. 

The veteran's bilateral patellofemoral syndrome of the knees 
are each rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The rating criteria for 
Diagnostic Code 5257 (other impairment of the knee) are as 
follows: 10 percent for slight recurrent subluxation or 
lateral instability, 20 percent for moderate recurrent 
subluxation or lateral instability, and 30 percent for severe 
subluxation or lateral instability.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees, 
and a 30 percent evaluation requires that flexion be limited 
to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.   
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R.  
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.   

Further, in VAOPGCPREC 23-97, the General Counsel of VA 
concluded that a claimant who has arthritis and instability 
of the knee might be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 
9-98, the VA General Counsel further explained that, to 
warrant a separate rating, the limitation of motion need not 
be compensable under Diagnostic Code 5260 or 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  See 63 Fed. Reg. 56703 (1998).  

In this matter, the veteran's right and left knee conditions 
are both manifested by chondromalacia.  There are differing 
medical opinions as to the current severity of the veteran's 
bilateral knee disability.  The disparate opinions concern 
the nature of any instability of the knee.  The medical 
evidence consistently shows, however, that neither knee is 
manifested by limitation of flexion or extension.  Hence, an 
increased rating is not warranted on the basis of Diagnostic 
Codes that are premised upon limitation of leg flexion or 
extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  Moreover, the evidence reflects that while mild 
degenerative changes were noted upon MRI, arthritis has not 
been diagnosed.  As such, a separate compensable evaluation 
is not warranted with respect to the Diagnostic Code premised 
upon objective x-ray evidence of arthritis.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

With respect to instability of the knees, the VA examiner in 
June 2002 noted severe instability, while the examiner in 
January 2005 noted no instability whatsoever.  The Board 
finds that the contemporaneous medical evidence does not 
reflect that she has severe instability.  Likewise, the 
evidence does not show that the disability results in no 
instability.  The bilateral knee disability has consistently 
been characterized by crepitation of the joint.  The evidence 
does not show, however, that the knees consistently lock or 
that they buckle.  There is evidence of popping.  In 
addition, there is evidence that the knees become painful 
upon climbing or descending stairs.  While severe instability 
is not demonstrated, the bilateral knee condition is not 
mild.  Based upon the foregoing, and considering the June 
2002 VA examiner's opinion that the knee resulted in 
functional loss manifested by fatigability, incoordination, 
and pain, the Board finds that the veteran's bilateral knee 
disability more nearly approximates the criteria for a 20 
percent evaluation under Diagnostic Code 5257.  See, 38 
C.F.R. §§ 4.7, 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the evidence supports a grant of 20 percent under 
Diagnostic Code 5257, an evaluation in excess of 20 percent 
is not warranted.  In this respect, the probative evidence 
does not show severe recurrent subluxation or lateral 
instability of the knees.  In addition, there are no other 
comparable Diagnostic Codes that would warrant the assignment 
in excess of the 20 percent evaluation assigned herein.  

Finally, the Board finds that there is no showing that the 
veteran's right or left knee condition has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Put another way, the 20 percent 
rating assigned for each knee adequately compensates the 
veteran for the severity of the disability.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent evaluation, but no more, for patellofemoral 
syndrome of the right knee is granted, subject to the law and 
regulation governing the payment of monetary benefits.  

A 20 percent evaluation, but no more, for patellofemoral 
syndrome of the left knee is granted, subject to the law and 
regulation governing the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


